Citation Nr: 0710064	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for a right hand 
disorder, including residuals of lacerations, residuals of a 
fracture, arthritis, and a skin problem.  

3.  Entitlement to service connection for a psychiatric 
disorder, other than schizophrenia, to include substance 
abuse.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served active duty from February 1974 to February 
1977 and from September 1977 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's original 
claims for service connection for flat feet, a right hand 
disorder, and a mental disorder, other than schizophrenia, 
including substance abuse, as well as his claim to reopen for 
service connection for schizophrenia.  

In his substantive appeal filed in June 2005, the veteran 
requested a hearing before the Board, sitting at the RO.  
Received by the RO in October 2005 was the veteran's written 
statement, wherein he withdrew his request for a hearing.  No 
other request for a hearing remains pending at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had marked flat feet upon entry into service; 
thus, there is no presumption of soundness and there is no 
medical evidence or competent opinion that shows the pre-
existing bilateral foot disability underwent an increase in 
severity during service.  

3.  The veteran sustained in-service lacerations of the right 
hand and thumb, but no residuals of those injuries are shown; 
no evidence of a fracture or arthritis of the right hand is 
identified in service or thereafter.  

4.  No skin disorder of the right hand is shown in service or 
for many years thereafter; there is competent evidence of a 
nexus between such disorder and either period of the 
veteran's military service.  

5.  No psychiatric disorder, other than schizophrenia, is 
shown in service or for many years after the veteran's last 
discharge from service; competent evidence of a nexus between 
any such disorder and the veteran's military service is 
lacking.  

6.  Primary substance abuse is not a disorder for which 
service connection may be granted on a direct basis.  

7.  Service connection for schizophrenia was most recently 
denied by the RO in May 1994, and following notice to the 
veteran of such action and his appellate rights, no appeal 
was initiated within the time limits prescribed by law.  

8.  Evidence received into the record since the RO rating 
decision in May 1994, denying service connection for 
schizophrenia, does not raise a reasonable possibility of 
substantiating the veteran's claim to reopen.  


CONCLUSIONS OF LAW

1.  Bilateral flat feet clearly and unmistakably preexisted 
service and were not aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326 
(2006).

2.  A right hand disorder, inclusive of residuals of 
lacerations, residuals of a fracture, arthritis, and a skin 
problem, was not incurred in nor aggravated by service, nor 
may arthritis of the right hand be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2006).

3.  Primary substance abuse is not a disease for VA 
compensation purposes; a psychiatric disorder, other than 
schizophrenia and substance abuse, was not incurred in nor 
aggravated by service, nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.307, 3.309, 
3.326 (2006).

4.  The May 1994 rating decision, denying the veteran's 
original claim of entitlement to service connection for 
schizophrenia, is final; new and material evidence has not 
been received to reopen the previously denied claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the veteran's 
claims for service connection, be they original claims or 
claims to reopen, notice of what part of that evidence is to 
be provided by him, and notice of what part VA will attempt 
to obtain for the veteran were provided in the RO's letters 
of June and December 2004 to him.  The veteran was thereby 
notified that he should submit all pertinent evidence in his 
possession.  As well, those letters referenced the prior 
denial of service connection for schizophrenia, the basis of 
such denial, and the need to furnish new and material 
evidence, as therein defined, in order to reopen such claim 
pursuant to the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the VCAA letters of June and December 2004 
were issued to the veteran prior to entry of the initial RO 
decision in March 2005.  Notice as to disability ratings or 
effective dates pursuant to Dingess/Hartman is lacking, but 
any error as to notice under Dingess/Hartman is found to be 
harmless, given that there is no factual predicate for a 
grant of service connection for flat feet, a right hand 
disorder, or an acquired psychiatric disorder, other than 
schizophrenia, including substance abuse, or a showing of new 
and material evidence for the reopening of the previously 
denied claim for service connection for schizophrenia.  Thus, 
it is determined that prejudice would not result to the 
veteran were the Board to enter a final decision as to the 
matter herein addressed on its merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes the veteran's service medical 
records, as well as examination and treatment records 
compiled by VA medical personnel during postservice years.  
Moreover, the veteran has not indicated that there is any 
additional evidence that has not been obtained that is 
relevant to his claim.  

No VA medical examination has been afforded in this instance, 
and none is warranted.  In this regard, notice is taken that 
there is no showing of any increase in severity of the flat 
feet that preexisted both periods of service, that new and 
material evidence is not presented with which to reopen the 
previously denied claim of service connection for 
schizophrenia, and that it was not until many, many years 
after service that the existence of a right hand disorder and 
a psychiatric disorder other than schizophrenia is 
demonstrated, with there being no competent evidence 
suggesting a nexus between such entities and any incident of 
service.  As there is ample competent evidence of record to 
render an appellate decision, there is no duty to provide an 
examination or to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.
Flat Feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires medical evidence of a current disability; 
medical, or in some cases, lay evidence of the inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. 
§ 3.306(b).

Engagement by the service person in combat with the enemy is 
neither alleged nor shown, and, as such, the provisions of 38 
U.S.C.A. § 1154 (West 2002) are not for application in this 
instance.  Even were that statute applicable to the facts of 
this case, it is noted that 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  

Notice is taken that a medical examination at service 
entrance in February 1974 disclosed the presence of first 
degree pes planus (a medical term referring to flat feet), 
and the veteran was referred for an orthopedic consultation 
to determine his suitability for military service.  Such 
examination revealed a marked degree of pes planus of each 
foot, although without any complaints of foot symptoms.  On 
that basis, the veteran is not entitled to a presumption of 
soundness.  38 U.S.C.A. § 1111.

Service medical records are otherwise negative for specific 
findings, complaints, or diagnoses involving flat feet, until 
the conduct of a service exit examination in September 1977.  
On that evaluation, the existence of pes planus, otherwise 
referred to as flat feet, was shown, albeit without any 
indication as to the degree of severity of such disorder.  It 
cannot, therefore, be reasonably concluded that an increase 
in severity of the veteran's preexisting flat feet occurred 
in service.  To that extent, there is no presumption of 
aggravation as to the veteran's flat feet.

The post-service record is otherwise devoid of medical 
evidence of the existence of current disability involving 
flat feet or competent evidence of any inservice aggravation 
thereof.  While the veteran indicates that his flat feet were 
incurred in or aggravated by service, he is not shown to be 
in possession of the necessary medical background or training 
so as to render competent his opinion as to medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In light of the foregoing, it is concluded that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for flat feet.  The 
veteran had marked flat feet upon entry into service and was 
not evaluated or treated for the disorder during service.  
Accordingly, there is no presumption of aggravation and the 
bilateral foot disability was clearly not aggravated during 
service.  There is no post-service medical evidence of flat 
feet.  Given the fact that the veteran already had marked 
flat feet upon entry onto active duty, the notation of flat 
feet upon separation examination without any additional 
comment, and the absence of any relevant abnormal findings 
since that time, the Board must conclude that his flat feet 
were not incurred in or aggravated by active service.  
Accordingly, service connection must be denied.  

Right Hand Disorder

It is the veteran's primary contention that he sustained one 
or more injuries to his right hand while in service, from 
which chronic disability resulted.  One such injury is 
claimed to have entailed a fracture of the right hand, while 
others encompassed only lacerations of the thumb and hand for 
which he received medical assistance.  Allegations are also 
advanced, to the effect that a skin disorder of the hands and 
right hand arthritis were incurred in service.  

Service medical records indicate that the veteran received 
medical treatment in October 1979 for a laceration of his 
right hand, and in November 1981 for a superficial laceration 
of the right thumb.  Service medical records are otherwise 
negative for complaints or findings involving any disorder of 
the veteran's right hand, inclusive of residuals of 
lacerations, fracture, arthritis, or a skin disease.  

Following the veteran's last discharge from service in 
December 1982, no complaints or findings pertaining to the 
right hand are shown until November 2001, when there was 
noted to be a two-to-three week history of severe itching and 
scaling of the hands.  The assessment was of hand dermatitis, 
either an allergic contact or irritant type.  In January 
2002, the veteran cited a history of a right hand fracture 
and resulting arthritis, and noted that he had undergone 
corrective surgery, presumably of the hand.  In August 2002, 
he reported a history of a fracture of the right hand many 
years prior thereto.  Medical assistance was received during 
a period of hospitalization or domiciliary care in September 
and October 2002 for treatment of, among other things, 
degenerative joint disease of an unspecified area and atopic 
dermatitis of the hands.  In November 2002, there was found 
to be resolving contact dermatitis of the hands, and an 
assessment of paronychia of the right middle finger was 
recorded in April 2003.  There was also a notation in April 
2003 of a history of a prior injury of the right wrist.  

In all, while there is shown to be current disability 
involving one or more disorders of the skin of the veteran's 
right hand, there is no showing of any residuals of the 
inservice lacerations of the right hand and thumb, residuals 
of the claimed inservice fracture, or right hand arthritis.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (presumption of service incurrence for 
certain chronic diseases, such as arthritis).  Moreover, 
competent evidence linking any skin disorder of the veteran's 
right hand to either of his periods of military service or 
any event thereof is lacking.  To the extent that the veteran 
is now contending that he had right hand problems continually 
after service, his contentions are outweighed by the negative 
post-service medical evidence.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom.  Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  

The veteran's assertions as to the existence of a nexus 
between his skin impairment of the right hand and service do 
not constitute competent evidence, in the absence of a 
showing that he is in possession of the requisite medical 
background or training.  Espiritu, supra.  As a preponderance 
of the evidence is against entitlement to service connection 
for a right hand disorder, this appeal must be denied.  
Hickson, supra.  

Psychiatric Disorder, Other Than Schizophrenia

It is alleged by the veteran that, while serving in the 
military, he experienced an episode, that is not otherwise 
described, and that, as a result, he was referred for a 
psychiatric evaluation.  Although he does not allege what, if 
any, diagnosis was made as a result of such examination, he 
indicates that better efforts should have been made by 
inservice medical personnel to uncover his psychiatric 
disability.  In effect, he asserts that his substance abuse 
during postservice years is attributable to service and that 
a psychiatric disorder, other than schizophrenia, had its 
onset in service.  

Available service medical records do not corroborate the 
veteran's account of an inservice psychiatric episode or the 
diagnosis of any acquired psychiatric disorder.  
Polysubstance abuse is not shown in service or until years 
following the veteran's December 1982 discharge from service, 
and it is noted that alcoholism or illicit drug dependence as 
a primary disorder is of willful misconduct origin, with 
entitlement to VA compensation for either being barred as a 
matter of law.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2006); see also Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  Beginning in or about 1993, 
more than ten years following the veteran's last separation 
from service, medical assistance for depression and for a 
schizoaffective disorder not otherwise specified was 
received.  However, despite a showing of the existence of an 
acquired psychiatric disorder other than schizophrenia, the 
veteran fails to present evidence that any such disorder 
originated in service or is otherwise related to service or 
any event thereof.  Without competent evidence of a nexus of 
the claimed disorder to service, the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
other than schizophrenia, must fail.  Hickson, supra.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder other than schizophrenia.  As such, 
denial of the veteran's appeal is required.  

New and Material Evidence to Reopen a Claim for Service 
Connection for Schizophrenia

In general, decisions of the agency of original jurisdiction, 
also referred to as the RO, which are not appealed during the 
prescribed time period are final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Knightly v. Brown, 
6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a), as applicable for claims submitted on and 
after August 29, 2001 (as in this case).

In this instance, the veteran's original claim for service 
connection for schizophrenia was denied by the RO in its 
rating decision of May 1994 on the basis that the record 
failed to identify the existence of schizophrenia in service 
or within one year following either discharge from service.  
Notice of the denial action and of the veteran's appellate 
rights was furnished to him via the RO's correspondence, 
dated later in May 1994.  As no appeal was thereafter 
initiated within the time limits prescribed by law, the May 
1994 action was rendered final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  It, too, is noted that the May 1994 
action represents the most recent final denial of the 
veteran's claim for service connection for schizophrenia.  

Given the finality of the May 1994 decision, and the 
veteran's submission of a claim to reopen in May 2004, the 
question at this juncture is whether new and material 
evidence, based on the definition thereof in effect on and 
after August 29, 2001, has been presented to reopen his claim 
for service connection for schizophrenia.  This necessitates 
a review of the evidence submitted prior to and subsequent to 
that most recent, final denial, with the credibility of that 
evidence to be presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence on file at the time of entry of the May 1994 
determination included the veteran's service medical records, 
which identified no indicia of schizophrenia.  Postservice 
medical evidence initially demonstrated the presence of 
schizophrenia in early 1993.  

Evidence received into the record since the most recent final 
denial in May 1994 consists of statements from the veteran, 
his mother, and sister, in addition to a variety of treatment 
records with respect to the management of the veteran's 
schizophrenia from 2000 to 2004.  Such evidence does not 
encompass any lay observations with respect to signs and 
symptoms of schizophrenia within the one-year period 
immediately following each period of service, nor does it 
include medical finding or opinion linking the veteran's 
schizophrenia to his periods of military service or any event 
thereof.  

No evidence is presented which was previously before the RO 
at the time of the May 1994 denial, and in that sense, the 
evidence offered is "new."  However, the evidence submitted 
subsequent to May 1994 is cumulative of that previously of 
record in that it only shows the continued postservice 
presence of the veteran's schizophrenia and nothing more.  
The newly received evidence fails to denote the service 
incurrence or aggravation of the veteran's schizophrenia, and 
it does not otherwise identify a schizophrenic process during 
the one-year period following each service separation.  It, 
too, is significant that the post-May 1994 evidence in no way 
identifies a nexus between the veteran's schizophrenia and 
his periods of military service.  While the veteran provides 
testimony that his schizophrenia developed in or as a result 
of service, he is not shown to be in possession of the 
medical or psychiatric training or expertise so as to render 
competent his opinions as to a psychiatric diagnosis or 
etiology of such a disorder.  Espiritu, supra.  That being 
the case, it cannot reasonably be held that the evidence 
received into the record since entry of the most recent final 
denial in May 1994 raises a reasonable possibility of 
substantiating the veteran's claim to reopen.  As such, new 
and material evidence has not been presented to reopen the 
veteran's previously denied claim of entitlement to service 
connection for schizophrenia.




ORDER

Service connection for bilateral flat feet is denied.  

Service connection for a right hand disorder, including 
residuals of lacerations, residuals of a fracture, arthritis, 
and a skin disease, is denied.  

Service connection for a psychiatric disorder, other than 
schizophrenia, to include substance abuse, is denied.  

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for schizophrenia.  




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


